Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Amendment to Application 17/086,346 filed on 11/4/21. 
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claim(s) 1 – 2, 4 – 6, 9 – 10, 12 – 15, 17 – 18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beaudin et al. (US 2021/0067186, Beaudin hereafter) in further view of Espana Fresno (US 2019/0158134, Fresno hereafter).

Regarding claim 1, Beaudin teaches  An emissions-suppression circuit comprising: 
a notch filter (switched filter which includes a notch filter, 128-1 of Fig. 1) associated with a first frequency range (paragraph 129); 
a switch assembly (Switched filter, 128 – 1 of Fig. 11) coupled to the notch filter (210 – 1, Fig. 11, notch filter or band-rejection filter, paragraph 34, 134) and configured to, in a filter state, couple the notch filter to a transmit path (as shown in Fig. 11, and also mentioned in previous figures such as Fig. 2 – 7, paragraph 134) and configured to, in a bypass state, decouple the notch filter from the transmit path, the transmit path being associated with two or more switch connections in the notch-filter state and being associated with one switch connection in the bypass state (as shown in Fig. 11, the bypass line 212 – 1, furthermore, please refer to Fig. 2 – 7; specifically as shown in Fig. 3A – 4B, which shows switch, filter and bypass line, paragraph 138, 45, 50, 53, 55); and 
a duplexer (TRX unit, 122 of  Fig. 11) coupled to the switch assembly, the duplexer including a transmit filter that is associated with a second frequency range (as mentioned in paragraph 126 – 134; The different transceiver units 126-1 and 126-5 may be configured for different frequency bands; also, paragraph 47; The transceiver unit 126-1 includes a receiver 252 (or receive chain) and a transmitter 254 (or transmit chain). In some implementations, a transceiver unit 126-1 may include a transmitter 254 (or transmit chain) without a receiver 252 (or receive chain), or vice versa. The receiver 252 includes a low-noise amplifier 204 (LNA 204), a filter 206, and a mixer 208 for frequency down-conversion. The transmitter 254 includes a power amplifier 256 (PA 256), a filter 258, and a mixer 260 for up-conversion. However, the transceiver unit 126-1 can include other components, such as additional amplifiers or multiple mixers, that are disposed anywhere along the depicted receive and transmit chains, paragraph 47). However, does not specifically disclose having a first number switch connections in the notch-state and being associated with a second number of switch connections in the bypass state, the filter number being more than the second number.
Freno teaches having a first number switch connections in the notch-state and being associated with a second number of switch connections in the bypass state, the filter number being more than the second number (please refer to fig. 5, the TNF and the SW1 and SW2 having three connection and one connection for filter and two for the bypass state and vice versa depending on the configuration, paragraph 45).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Fresno’s multiple paths for bypass and filter state with the system of Beaudin. One would be motivated to combine these teachings because it can let pass certain frequencies based on the user requirements making the system more effective.
	

Regarding claim 2, Beaudin  with Fresno teaches The emissions-suppression circuit of claim 1, Beaudin further teaches wherein the first frequency range is associated with a public safety frequency band and the notch filter is configured to implement a specification associated with the public safety frequency band (according to FCC; please see attached (for the support); there are multiple bands; including frequency of 4940 – 4990 MHz; For example, the 5G NR defined bands of 3300 MHz to 4200 MHz (designated as n77) and 4400 MHz to 5000 MHz; and notch filter as explained above).

Regarding claim 4, Beaudin with Fresno teaches The emissions-suppression circuit of claim 1, Beaudin further teaches wherein the duplexer includes a receive filter, the transmit filter and the receive filter being associated with a same frequency band (The transceiver unit 126-1 includes a receiver 252 (or receive chain) and a transmitter 254 (or transmit chain). In some implementations, a transceiver unit 126-1 may include a transmitter 254 (or transmit chain) without a receiver 252 (or receive chain), or vice versa. The receiver 252 includes a low-noise amplifier 204 (LNA 204), a filter 206, and a mixer 208 for frequency down-conversion. The transmitter 254 includes a power amplifier 256 (PA 256), a filter 258, and a mixer 260 for up-conversion. However, the transceiver unit 126-1 can include other components, such as additional amplifiers or multiple mixers, that are disposed anywhere along the depicted receive and transmit chains, paragraph 47; it is understood each antenna receives signal of different frequency and each duplexer processes the signal transceiver (transmit/frequency)).

Regarding claim 5, Beaudin with Fresno teaches The emissions-suppression circuit of claim 1 wherein the two or more switch connections and the one switch connection are each a connection associated with a switch (as mentioned above in claim 1; and shown in specifically as shown in Fig. 3A – 4B, which shows switches (302-1 and 302-2), filter and bypass line, paragraph 138, 45, 50, 53, 55).

Regarding claim 6, Beaudin with Fresno teaches The emissions-suppression circuit of claim 1 wherein the switch assembly includes an input node, a first filter node coupled to the notch filter, a second filter node coupled to the notch filter, an output node, a first switch, and a second switch, the switch assembly being configured to, in the filter state, control the first switch to couple the input node to the first filter node and control the second switch to couple the output node to the second filter node, the switch assembly being configured to, in the bypass state, control the first switch to couple the input please refer to Fig. 3A which has two switches 302-1 and 302-2 which has two switch throw locations 1 and 2 and it can either enables the filter state and/or bypass line, 210, 212 of Fig. 3A, paragraph 58 - 60).

Regarding claim 9, A radio-frequency module comprising: 
a packaging substrate (PCB, paragraph 60, 67); 
a first filter implemented on the packaging substrate and configured to attenuate signals (switched filter which includes a notch filter, 128-1 of Fig. 1, PCB, paragraph 60, 67) associated with one or more frequencies (paragraph 129); 
a switch assembly implemented on the packaging substrate (Switched filter, 128 – 1 of Fig. 11, PCB, paragraph 60, 67) and coupled to the first filter (210 – 1, Fig. 11, notch filter or band-rejection filter, paragraph 34, 134), the switch assembly including a first switch (as shown in Fig. 11, and also mentioned in previous figures such as Fig. 2 – 7, paragraph 134, switch 320-1, Fig. 3A) and a second switch (and 320-2), the switch assembly being configured to selectively couple the first filter and the second switch to a transmit path (as shown in Fig. 11, the bypass line 212 – 1, furthermore, please refer to Fig. 2 – 7; specifically as shown in Fig. 3A – 4B, which shows switch, filter and bypass line, paragraph 138, 45, 50, 53, 55); and 
a second filter implemented on the packaging substrate and coupled to the switch assembly (as mentioned in paragraph 126 – 134; The different transceiver units 126-1 and 126-5 may be configured for different frequency bands; also, paragraph 47; The transceiver unit 126-1 includes a receiver 252 (or receive chain) and a transmitter 254 (or transmit chain). In some implementations, a transceiver unit 126-1 may include a transmitter 254 (or transmit chain) without a receiver 252 (or receive chain), or vice versa. The receiver 252 includes a low-noise amplifier 204 (LNA 204), a filter 206, and a mixer 208 for frequency down-conversion. The transmitter 254 includes a power amplifier 256 (PA 256), a filter 258, and a mixer 260 for up-conversion. However, the transceiver unit 126-1 can include other components, such as additional amplifiers or multiple mixers, that are disposed anywhere along the depicted receive and transmit chains, paragraph 47, PCB, paragraph 60, 67).
However, does not specifically disclose having a first number switch connections in the notch-state and being associated with a second number of switch connections in the bypass state, the filter number being more than the second number.
Freno teaches having a first number switch connections in the notch-state and being associated with a second number of switch connections in the bypass state, the filter number being more than the second number (please refer to fig. 5, the TNF and the SW1 and SW2 having three connection and one connection for filter and two for the bypass state and vice versa depending on the configuration, paragraph 45).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Fresno’s multiple paths for bypass and filter state with the system of Beaudin. One would be motivated to combine these teachings because it can let pass certain frequencies based on the user requirements making the system more effective.

Regarding claim 10, the radio-frequency module substantially same limitations as claim 2, thus the same rejection is applicable.

Regarding claim 12, the radio-frequency module substantially same limitations as claim 4, thus the same rejection is applicable. 
 
Regarding claim 13, Beaudin with Fresno The radio-frequency module of claim 9, Beaudin further teaches wherein the switch assembly includes an input node, a first filter node coupled to the first filter, as explained above, and as shown in multiple figures, specifically as shown in Fig. 11, the filter 128-1 and the filter in the duplexer 126-1 via the node in the switch 1106-2, please refer to Fig. 3A - 5).

Regarding claim 14, Beaudin with Fresno The radio-frequency module of claim 13 wherein, Beaudin further teaches in a filter state, the first switch couples the input node to the first filter node and the second switch couples the output node to the second filter node, and, in a bypass state, the first switch couples the input node to the output node (as shown in Fig. 11, the bypass line 212 – 1, furthermore, please refer to Fig. 2 – 7; specifically as shown in Fig. 3A – 4B, which shows switch, filter and bypass line and how it can couple filter line and the bypass line via changing the switch throw positions, paragraph 138, 45, 50, 53, 55).

Regarding claim 15, Beaudin with Fresno The radio-frequency module of claim 9, Beaudin further teaches wherein the switch assembly is configured to operate in a filter state in which the first switch and the second switch are coupled to a transmit path and to operate in a bypass state in which the first switch is coupled to the transmit path and the second switch is decoupled from the transmit path (as shown in Fig. 11, the bypass line 212 – 1, furthermore, please refer to Fig. 2 – 7; specifically as shown in Fig. 3A – 4B, which shows switch, filter and bypass line and how it can couple filter line and the bypass line via changing the switch throw positions, it is understood that when one path is enabled the other is decoupled, paragraph 138, 45, 50, 53, 55).

Regarding claim 17, A radio-frequency device comprising: 
a power amplifier (power amplifier, 256 of Fig. 2A, antenna, 130 - 131); 
a notch filter (switched filter which includes a notch filter, 128-1 of Fig. 1, paragraph 129); 
Switched filter, 128 – 1 of Fig. 11) coupled to the power amplifier (please refer to Fig. 2A) and the notch filter (210 – 1, Fig. 11, notch filter or band-rejection filter, paragraph 34, 134), the switch assembly being configured to, in a filter state, couple the notch filter to a transmit path and configured to, in a bypass state, decouple the notch filter from the transmit path, the transmit path being associated with two or more switch connections in the filter state and being associated with one switch connection in the bypass state (as shown in Fig. 11, the bypass line 212 – 1, furthermore, please refer to Fig. 2 – 7; specifically as shown in Fig. 3A – 4B, which shows switch, filter and bypass line, paragraph 138, 45, 50, 53, 55); 
a controller (switched filter controller, 132 of Fig. 2A) coupled to the switch assembly and configured to provide a control signal to the switch assembly (paragraph 41); 
a duplexer coupled to the switch assembly  (TRX unit, 122 of  Fig. 11, connected to the switch); and 
an antenna coupled to the duplexer (antenna,130 -1, 130-2). However, does not specifically disclose having a first number switch connections in the notch-state and being associated with a second number of switch connections in the bypass state, the filter number being more than the second number.
Freno teaches having a first number switch connections in the notch-state and being associated with a second number of switch connections in the bypass state, the filter number being more than the second number (please refer to fig. 5, the TNF and the SW1 and SW2 having three connection and one connection for filter and two for the bypass state and vice versa depending on the configuration, paragraph 45).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Fresno’s multiple paths for bypass and filter state with the system of Beaudin. 

Regarding claim 18, the radio-frequency module substantially same limitations as claim 6, thus the same rejection is applicable.

Regarding claim 20, the radio-frequency module substantially same limitations as claim 2, thus the same rejection is applicable.

9.	Claims 3, 11, 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaudin et al. (US 2021/0067186, Beaudin hereafter) in further view of Espana Fresno (US 2019/0158134, Fresno hereafter) in further view of Immonen et al. (US 2015/0351054, Immonen hereafter).

Regarding claim 3, Beaudin with Fresno teaches The emissions-suppression circuit of claim 1, even thogh it discloses having broadband and narrowband however does not specifically teach the first frequency range is about 769 MHz to 775 MHz and the second frequency range is about 777 MHz to 787 MHz.
	Immonen teaches wherein the first frequency range is about 769 MHz to 775 MHz and the second frequency range is about 777 MHz to 787 MHz (One particular LTE band of interest in the U.S. is Band 13, which comprises a range of 777 to 787 MHz for uplink (i.e. device to network) transmission and 746 to 756 MHz for downlink (i.e. network to device) transmission. This band range is also known as "Block C" in regulatory parlance. In the U.S., a 700 -MHz Public Safety Narrow Band (PSNB) comprises the range of 799 to 805 MHz for uplink and 769 to 775 MHz for downlink, paragraph 7).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Immonen’s public safety band of 769 – 775 and 777  - 787 with the system of 

Regarding claim 11, the radio-frequency module substantially same limitations as claim 3, thus the same rejection is applicable (769 – 775 and 777 – 787 are adjacent to one another as mentioned above in claim 3). 

Regarding claim 18, the radio-frequency module substantially same limitations as claim 11, thus the same rejection is applicable. 

10.	Claim(s) 7 – 8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaudin et al. (US 2021/0067186, Beaudin hereafter) in further view of Espana Fresno (US 2019/0158134, Fresno hereafter) in further view of Ali-Ahmad (US 2014/0313947).

Regarding claim 7, Beaudin with Fresno teaches claim 1, however does not specifically disclose single-pole-double-throw switch and/or single-pole-single-throw switch. 
	Ali-Ahmad teaches The emissions-suppression circuit of claim 1 wherein the switch assembly includes a single-pole-double-throw switch and a single-pole-single-throw switch, the switch assembly being configured to, in the bypass state, control the single-pole-double- throw switch to bypass the notch filter and the single-pole-single-throw switch (Although some examples of the invention have been illustrated in the figures with respect to use of single-pole single throw switches, it is envisaged that any number of single pole (or double pole) N-throw switches may be used, dependent for example on the number of transmit or receive paths being supported, the architecture employed or the wireless communication standards supported. For example in the illustrated example, four single pole, single throw switches are illustrated; whereas it is envisaged that in other examples two single pole double throw switches may be implemented, with the selected paths dependent upon whether a selected receiver path and corresponding transmitter path is operating in either a normal duplex mode of operation or a reverse duplex mode of operation, paragraph 56).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Ali-Ahmad’s single pole single throw and single pole double throw with the system of Beaudin. One would be motivated to combine these teachings because in doing so it can provide routing of the signal. One would be motivated to combine the teachings because it can properly engage the filter and the bypass line.

Regarding claim 8, Beaudin and Fresno with Ali-Ahmad teaches The emissions-suppression circuit of claim 6,
Beaudin further teaches wherein the switch is configured to couple to a power amplifier and the duplexer is configured to couple to an antenna (power amplifier, 256 of Fig. 2A, antenna, 130 - 131).

Regarding claim 16, the radio-frequency module substantially have the same limitations as claim 7, thus the same rejection is applicable.
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TANMAY K SHAH/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        

TANMAY K. SHAH
Primary Examiner
Art Unit 2632